J-S34023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 COURTNEY LAMAR SLADE                     :
                                          :
                    Appellant             :   No. 134 MDA 2020

    Appeal from the Judgment of Sentence Entered December 18, 2019
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0002936-2018


BEFORE: PANELLA, P.J., BENDER, P.J.E., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BENDER, P.J.E.:                  FILED SEPTEMBER 16, 2020

      Appellant, Courtney Lamar Slade, appeals from the judgment of

sentence of an aggregate term of 15½ to 40 years’ incarceration, imposed

after he pled guilty to robbery (threatening serious bodily injury), 18 Pa.C.S.

§ 3701(a)(1)(ii); aggravated assault, 18 Pa.C.S. § 2702(a)(4); and burglary,

18 Pa.C.S. § 3502(a)(1). Appellant challenges the discretionary aspects of

his sentence on appeal. After careful review, we affirm.

      Appellant’s convictions stem from the following facts. Appellant and a

cohort forcibly entered a home in a residential neighborhood at night. Inside

the home were two adult men, one adult female, and two six-year-old

children. Appellant and his companion were wearing gloves and masks, and

both were carrying guns. They held a gun to the head of the adult female,

and also pointed their guns at the two children. Additionally, a scuffle ensued

with one of the adult male victims, and he was badly beaten by Appellant
J-S34023-20



and/or his companion.           Appellant and his cohort left the home with

approximately $900 and gaming equipment.           Appellant, who had been cut

during the altercation with the victim, was subsequently identified by DNA

evidence obtained from blood found inside the home. He was arrested and

ultimately pled guilty to the above-stated offenses on October 21, 2019. His

cohort, however, was never identified or apprehended.1

       On December 18, 2019, Appellant was sentenced as set forth, supra.

He filed a timely post-sentence motion for modification of his sentence, which

the court denied. Appellant then filed a timely notice of appeal, and he also

complied with the trial court’s order to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal. The trial court thereafter filed

a Rule 1925(a) opinion. Herein, Appellant states two issues for our review:

       A. Did the trial court abuse its discretion when it failed to consider
       [Appellant’s] long history of mental health and substance abuse
       issues at sentencing?

       B. Did the trial court abuse its discretion when it improperly
       considered [Appellant’s] failure to identify his codefendant to the
       prosecution at sentencing?

Appellant’s Brief at 6 (unnecessary capitalization omitted).

       Appellant’s issues implicate the discretionary aspects of his sentence.

       Challenges to the discretionary aspects of sentencing do not
       entitle an appellant to review as of right. Commonwealth v.
       Sierra, 752 A.2d 910, 912 (Pa. Super. 2000). An appellant

____________________________________________


1 We glean the facts of this case from the sentencing transcript, as it appears
that Appellant did not request that his guilty plea proceeding be transcribed.
See N.T. Sentencing, 12/18/19, at 2-3.

                                           -2-
J-S34023-20


     challenging the discretionary aspects of his sentence must invoke
     this Court’s jurisdiction by satisfying a four-part test:

        We conduct a four-part analysis to determine: (1) whether
        [the] appellant has filed a timely notice of appeal, see
        Pa.R.A.P. 902 and 903; (2) whether the issue was properly
        preserved at sentencing or in a motion to reconsider and
        modify sentence, see Pa.R.Crim.P. 720; (3) whether [the]
        appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
        (4) whether there is a substantial question that the sentence
        appealed from is not appropriate under the Sentencing
        Code, 42 Pa.C.S.[] § 9781(b).

     Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006),
     appeal denied, 589 Pa. 727, 909 A.2d 303 (2006). Objections to
     the discretionary aspects of a sentence are generally waived if
     they are not raised at the sentencing hearing or in a motion to
     modify the sentence imposed. Commonwealth v. Mann, 820
     A.2d 788, 794 (Pa. Super. 2003), appeal denied, 574 Pa. 759, 831
     A.2d 599 (2003).

     The determination of what constitutes a substantial question must
     be evaluated on a case-by-case basis. Commonwealth v. Paul,
     925 A.2d 825, 828 (Pa. Super. 2007). A substantial question
     exists “only when the appellant advances a colorable argument
     that the sentencing judge’s actions were either: (1) inconsistent
     with a specific provision of the Sentencing Code; or (2) contrary
     to the fundamental norms which underlie the sentencing process.”
     Sierra, supra at 912–13.

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (quoting

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010)).

     In this case, Appellant filed a timely notice of appeal and preserved his

issues in his post-sentence motion.   However, he failed to include a Rule

2119(f) statement in his brief, and the Commonwealth has objected to that

omission. See Commonwealth’s Brief at 6 (stating that Appellant’s “brief does

not contain a [Rule] 2119(f) statement, which is fatal to [his] brief”).

Therefore, Appellant’s sentencing claims are waived.     Commonwealth v.


                                    -3-
J-S34023-20



Griffin, 149 A.3d 349, 353 (Pa. Super. 2016) (“If the Commonwealth objects

to the appellant’s failure to comply with [Rule] 2119(f), the sentencing claim

is    waived       for     purposes       of     review.”)   (citation   omitted).2

       Nevertheless, even if not waived, we would deem Appellant’s issues

meritless. It is well-settled that,

       [s]entencing is a matter vested in the sound discretion of
       the sentencing judge, and a sentence will not be disturbed on
       appeal absent a manifest abuse of discretion. In this context, an
       abuse of discretion is not shown merely by an error in judgment.
       Rather, the appellant must establish, by reference to the record,
       that the sentencing court ignored or misapplied the law, exercised
       its judgment for reasons of partiality, prejudice, bias or ill will, or
       arrived at a manifestly unreasonable decision.

Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa. Super. 2006).

       Appellant contends that the trial court abused its discretion in fashioning

his sentence because it failed to take into account his mental health and

substance abuse issues.          Appellant also avers that the court improperly

considered the fact that he refused to identify his cohort in the armed robbery,

which he claims violated his constitutional right to remain silent.

       These arguments are unconvincing. First, the trial court had the benefit

of a pre-sentence investigation (PSI) report and, therefore, we presume that

the court “was aware of the relevant information regarding the defendant’s

character and weighed those considerations along with mitigating statutory

factors.”   Commonwealth v. Fowler, 893 A.2d 758, 766-67 (Pa. Super.
____________________________________________


2 We also note our displeasure with the fact that Appellant failed to attach to
his brief his Rule 1925(b) statement or the trial court’s opinion. See Pa.R.A.P.
2111(b), (d).

                                           -4-
J-S34023-20



2006) (citation omitted).    Moreover, defense counsel stressed to the court

that Appellant had mental health issues since the age of 17, and detailed his

diagnoses in that regard.      Defense counsel also informed the court that

Appellant struggles with drug addiction.      N.T. Sentencing at 6-7.      Several

witnesses then testified on Appellant’s behalf, noting his efforts at sobriety

and the difficulties he has faced in his life. See id. at 7-14. In its Rule 1925(a)

opinion, the trial court states that it considered this information, as well as the

PSI report, in crafting Appellant’s sentence. Trial Court Opinion, 3/25/2020,

at 4. Based on this record, we would reject Appellant’s claim that the court

did not take into account his mental health and drug addiction issues.

      We would also reject Appellant’s assertion that the court improperly

considered the fact that he refused to name his cohort in the robberies.

Appellant urges us to conclude that in taking this fact into account, the court

violated his constitutional right to remain silent. However, the record does

not support Appellant’s claim. Instead, the court considered the fact that he

refused to name his accomplice not to punish Appellant for exercising his right

to remain silent, but in assessing the impact of Appellant’s crimes on the

victims in this case. The court noted that the victims remain in fear that the

second, unidentified robber might return to their home and assault them once

again. See id. at 16. The court also observed that, by choosing not to name

his companion, Appellant was essentially bearing sole responsibility for the

egregious offenses committed in this case. Id. at 14. We would discern no




                                       -5-
J-S34023-20



abuse of discretion in the court’s considering Appellant’s decision not to name

his cohort for these purposes.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/16/2020




                                     -6-